Citation Nr: 1533744	
Decision Date: 08/07/15    Archive Date: 08/20/15

DOCKET NO.  12-34 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral ankle strain.

2.  Entitlement to service connection for obstructive sleep apnea, including as due to service-connected depression.

3.  Entitlement to service connection for erectile dysfunction, including as due to service-connected depression.

4.  Entitlement to an initial compensable rating for left forearm, chest, and upper abdomen scars.

5.  Entitlement to an initial rating greater than 30 percent prior to March 17, 2014, and greater than 60 percent thereafter, for arteriosclerotic heart disease and ischemic heart disease.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1970 to December 1971, including in the Republic of Vietnam from October 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted, in pertinent part, the Veteran's claims of service connection for arteriosclerotic heart disease and ischemic heart disease, assigning a 30 percent rating effective August 30, 2010, and for left forearm, chest, and upper abdomen scars, assigning a zero percent rating effective August 30, 2010.  The Veteran disagreed with this decision in January 2011.  He perfected a timely appeal in October 2012.

This matter also is before the Board on appeal from a July 2011 rating decision in which the RO denied, in pertinent part, the Veteran's claims of service connection for obstructive sleep apnea and for bilateral ankle strain (which was characterized as separate service connection claims for left ankle strain and for right ankle strain).  The Veteran disagreed with this decision in August 2011.  He perfected a timely appeal in October 2012.  A Travel Board hearing was held at the RO in March 2015 before the undersigned Veterans Law Judge and a copy of the hearing transcript has been added to the record.  Having reviewed the record evidence, the Board finds that the issues on appeal are characterized more appropriately as stated on the title page of this decision.

In statements on the record at his March 2015 Board hearing, the Veteran requested that his appeal be withdrawn on the issue of entitlement to an initial rating greater than 30 percent prior to March 17, 2014, and greater than 60 percent thereafter, for arteriosclerotic heart disease and ischemic heart disease.

In an April 2015 rating decision, the RO denied a claim of service connection for erectile dysfunction, including as due to service-connected depression.  The Veteran disagreed with this decision in May 2015.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to special monthly compensation based on the loss of use of a creative organ has been raised by the record in a March 2015 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this issue and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for obstructive sleep apnea and for erectile dysfunction, each including as due to service-connected depression, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



FINDINGS OF FACT

1.  The record evidence shows that the Veteran does not experience any current disability due to bilateral ankle strain which could be attributed to active service.

2.  The record evidence shows that the Veteran's service-connected left forearm, chest, and upper abdomen scars are not manifested by compensable disability.

3.  In statements at his March 2015 Travel Board hearing, prior to the promulgation of a decision in this appeal, the Veteran requested a withdrawal of his appeal on the issue of entitlement to an initial rating greater than 30 percent prior to March 17, 2014, and greater than 60 percent thereafter, for arteriosclerotic heart disease and ischemic heart disease be withdrawn.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral ankle strain have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

2.  The criteria for an initial compensable rating for left forearm, chest, and upper abdomen scars have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.118, Diagnostic Code (DC) 7805 (2014).

3.  The criteria for withdrawal of an appeal by the Veteran have been met on the issue of entitlement to an initial rating greater than 30 percent prior to March 17, 2014, and greater than 60 percent thereafter, for arteriosclerotic heart disease and ischemic heart disease.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.

In letters issued in May 2011 and in March 2014, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  These letters informed the Veteran to submit medical evidence relating the claimed disability to active service and noted other types of evidence the Veteran could submit in support of his claim.  The Veteran also was informed of when and where to send the evidence.  After consideration of the contents of these letters, the Board finds that VA has satisfied substantially the requirement that the Veteran be advised to submit any additional information in support of his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Additional notice of the five elements of a service-connection claim was provided in all of the VCAA notice issued during the pendency of this appeal, as is required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's higher initial rating claim for left forearm, chest, and upper abdomen scars is a "downstream" element of the AOJ's grant of service connection for this disability in the currently appealed rating decision.  For such downstream issues, notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159 is not required in cases where such notice was afforded for the originating issue of service connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  Courts have held that once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d. 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As noted, in May 2011 and in March 2014, VA notified the Veteran of the information and evidence needed to substantiate and complete the service connection claim, including what part of that evidence he was to provide and what part VA would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. at 187.

As will be explained below in greater detail, the evidence does not support granting service connection for bilateral ankle strain.  The evidence also does not support granting an initial compensable rating for the Veteran's service-connected left forearm, chest, and upper abdomen scars.  Because the Veteran was fully informed of the evidence needed to substantiate these claims, any failure of the AOJ to notify the Veteran under the VCAA cannot be considered prejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  The Veteran also has had the opportunity to submit additional argument and evidence and to participate meaningfully in the adjudication process.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With respect to the timing of the notice, the Board points out that the Court has held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a Veteran before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  See Pelegrini, 18 Vet. App. at 112.  Here, all relevant VCAA notice was provided prior to the currently appealed rating decisions; thus, this notice was timely.  Because the Veteran's claims are being denied in this decision, any question as to the appropriate disability rating or effective date is moot.  See Dingess, 19 Vet. App. at 473.  And any defect in the timing or content of the notice provided to the Veteran and his service representative has not affected the fairness of the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board is aware of the decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) in which the Court held that, for an increased-compensation claim, section § 5103(a) requires, at a minimum, VA notify the claimant that, to substantiate a claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life.  Relying on the informal guidance from VA's Office of General Counsel (OGC) and a VA Fast Letter issued in June 2008 (Fast Letter 08-16; June 2, 2008), the Board finds that Vazquez-Flores is not applicable.  According to OGC, because this appeal arises from an initial rating decision, VCAA notice obligations are satisfied fully once service connection has been granted.  Any further notice and assistance requirements are covered by 38 U.S.C. §§ 5104(a), 7105(d)(1), and 5103A as part of the appeals process, upon the filing of a timely NOD with respect to the initial rating or effective date assigned following the grant of service connection.

In Dingess, the Court held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See Dingess, 19 Vet. App. at 490-91.  To the extent that Dingess requires more extensive notice as to potential downstream issues such as disability rating and effective date, because the currently appealed rating decision was fully favorable to the Veteran on the issue of service connection for left forearm, chest, and upper abdomen scars, and because the Veteran was fully informed of the evidence needed to substantiate this claim, the Board finds no prejudice to the Veteran in proceeding with the present decision.  See also Bernard , 4 Vet. App. at 394.

The Board also finds that VA has complied with the VCAA's duty to assist by aiding the Veteran in obtaining evidence and affording him the opportunity to give testimony before Board.  It appears that all known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; the Veteran has not contended otherwise.  The Veteran's electronic paperless claims files in Virtual VA and in Veterans Benefits Management System (VBMS) have been reviewed.  The Veteran's complete Social Security Administration (SSA) records also have been obtained and associated with the claims file.

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claims for benefits.  The VLJ specifically noted the issues as including the issues listed on the title page of this decision.  The Veteran was assisted at the hearing by an accredited representative from Missouri Veterans Commission.  The representative and the VLJ then asked questions to ascertain whether the Veteran had submitted evidence in support of these claims.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims file that might have been overlooked or was outstanding that might substantiate the claims.

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the element necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the element necessary to substantiate his claims for benefits.  The Veteran's representative and the VLJ asked questions to draw out the evidence which supported the Veteran's claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Veteran and his service representative asserted at the March 2015 Board hearing that certain of his service treatment records were missing and presumably lost in the July 1973 fire at the National Personnel Records Center in St. Louis, Missouri (NPRC).  A review of the Veteran's VBMS electronic paperless claims file shows, however, that his complete service treatment records were obtained by the AOJ.  Thus, the enhanced duty to assist in cases involving "fire-related" records are not applicable.  See, for example, O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

With respect to the Veteran's service connection claim for bilateral ankle strain, the Board notes that there is no competent evidence, other than his lay statements, which indicates this disability may be associated with service.  The Veteran is not competent to testify as to etiology of this disability as it requires medical expertise to diagnose.  The first prong of the McLendon test (current disability) requires "competent" evidence; the third prong of the test only requires "evidence" that indicates an association with service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Although VA must consider the lay evidence and give it whatever weight it concludes the evidence is entitled to, a "conclusory, generalized lay statement" that an event or illness during service caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).

With respect to the Veteran's higher initial rating claim for left forearm, chest, and upper abdomen scars, the Board notes that The Veteran has been provided with VA examinations which address the current nature and severity of his service-connected left forearm, chest, and upper abdomen scars.  Given that the pertinent medical history was noted by the examiners, these examination reports set forth detailed examination findings in a manner which allows for informed appellate review under applicable VA laws and regulations.  Thus, the Board finds the examinations of record are adequate for rating purposes and additional examination is not necessary regarding the higher initial rating claim adjudicated in this decision.  See also 38 C.F.R. §§ 3.326, 3.327, 4.2.  In summary, VA has done everything reasonably possible to notify and to assist the Veteran and no further action is necessary to meet the requirements of the VCAA.

Service Connection Claim

The Veteran contends that he incurred bilateral ankle strain during active service.  He specifically contends that wearing combat boots during basic training and while in Vietnam caused or contributed to his claimed bilateral ankle strain.

Laws and Regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. 1110, 1131 (West 2014); 38 C.F.R. 3.303(a) (2014).  Certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Establishing service connection generally requires (1) medical evidence of a presently existing disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In the case of any Veteran who has engaged in combat with the enemy in active service during a period of war, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, condition or hardships of such service, even though there is no official record of such incurrence or aggravation.  Every reasonable doubt shall be resolved in favor of the Veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d). Satisfactory lay or other evidence under section 1154(b) has been defined as "credible evidence."  See Collette v. Brown, 82 F.3d 389, 393 (Fed. Cir. 1996).  These provisions deal with the question of whether a particular disease or injury occurred in service; that is, what happened then, and not the question of either current disability or nexus to service (both of which generally require competent evidence).  In other words, these provisions in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) do not establish presumptive service connection for a combat Veteran.  Rather, they relax the evidentiary requirements for noting what happened in service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).

VA regulations provide that a Veteran who had active military, naval, or air service in the Republic of Vietnam during the Vietnam Era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  See 38 C.F.R. § 3.307(a)(6)(iii).  In such circumstances, service connection may be granted on a presumptive basis for the diseases listed in 38 C.F.R. § 3.309(e).  Bilateral ankle strain is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  

The Secretary of Veterans Affairs also has determined that there is no positive association between exposure to herbicides and any other condition for which he has not specifically determined a presumption of service connection is warranted.  See Diseases Not Associated with Exposure to Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 2002).  Notwithstanding the foregoing, the Federal Circuit has determined that the Veteran's Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a Veteran from establishing service connection with proof of direct causation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee also applies to claims based on exposure to Agent Orange.  See Brock v. Brown, 10 Vet. App. 155 (1997).

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing the second and/or third element of a service connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage, 10 Vet. App. at 495-498.

In Walker, the Federal Circuit overruled Savage and limited the applicability of the theory of continuity of symptomatology in service connection claims to those disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); see also Fountain v. McDonald, 27 Vet. App. 258 (2015) (adding tinnitus as an "organic disease of the nervous system" to the list of disabilities explicitly recognized as "chronic" in 38 C.F.R. § 3.309(a)).  Because arthritis is considered a "chronic" disability under 38 C.F.R. § 3.309(a), the Board finds that Savage and the theory of continuity of symptomatology in service connection claims remains valid in adjudicating the Veteran's claim only to the extent that it includes a service connection claim for arthritis of the bilateral ankles.

It is VA policy to administer the laws and regulations governing disability claims under a broad interpretation and consistent with the facts shown in every case.  When a reasonable doubt arises regarding service origin, the degree of disability, or any other point, after careful consideration of all procurable and assembled data, such doubt will be resolved in favor of the claimant.  Reasonable doubt is one which exists because of an approximate balance of positive and negative evidence which does not prove or disprove the claim satisfactorily.  It is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim of service connection for bilateral ankle strain.  The Veteran contends that he incurred bilateral ankle strain during active service as a result of wearing combat boots in basic training and in Vietnam and experienced continued disability due to bilateral ankle strain since his separation from service.  Although the Veteran does not contend specifically that in-service herbicide exposure while in combat in Vietnam caused or contributed to his claimed bilateral ankle strain, the Board notes that it is required to consider all potential theories of entitlement in a service connection claim.  See Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004), and Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001) (explaining that the Board must consider all potential theories of entitlement raised by the evidence).  The record evidence does not support the Veteran's assertions regarding any current bilateral ankle strain which could be attributed to active service or any incident of service, however.  The Board acknowledges initially that the Veteran's service personnel records (in this case, his DD Form 214) support a finding that he served in combat in Vietnam.  This form confirms that the Veteran served in Vietnam from October 1970 to October 1971, his military occupational specialty (MOS) was basic field artillery and his training included basic field artillery.  This form also shows that he was awarded the Vietnam Service Medal w/1 Bronze Service Star and the Vietnam Campaign Medal w/60 Device.  Because the Veteran's service personnel records (in this case, his DD Form 214) show that he had in-country duty in Vietnam, his active service meets the regulatory definition of Vietnam service found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the Federal Circuit in Haas.  See Haas v. Peake, 525 F.3d. 1168 (Fed. Cir. 2008) cert. denied 129 S. Ct. 1002 (2009) (upholding as permissible VA's regulatory interpretation of "service in Vietnam" as requiring in-country duty or visitation in Vietnam).  Accordingly, because the Veteran had active service in Vietnam, his in-service herbicide exposure is presumed.  See 38 C.F.R. §§ 3.307, 3.309.  The Board also finds it reasonable to conclude that the Veteran served in combat in Vietnam and his lay assertions regarding in-service incurrence of bilateral ankle strain are credible because they are consistent with the facts and circumstances of his combat service.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").  

Although the Veteran's in-service herbicide exposure while in combat in Vietnam is presumed, as noted above, bilateral ankle strain is not among the diseases listed in § 3.309 for which presumptive service connection is available based on in-service herbicide exposure.  See 38 C.F.R. § 3.309(e).  The Veteran also has not identified or submitted any evidence, to include a medical nexus, linking his presumed in-service herbicide exposure with his claimed bilateral ankle strain.  Thus, the Board finds that service connection for bilateral ankle strain based on in-service herbicide exposure is not warranted.

The Veteran also is not entitled to service connection for bilateral ankle strain on a direct service connection basis.  See 38 C.F.R. §§ 3.303, 3.304.  As noted, the Board has concluded that the Veteran experienced bilateral ankle strain while in combat in Vietnam.  The Veteran's in-service bilateral ankle strain while in combat in Vietnam appears to have resolved at his separation from service, however, as his separation physical examination in December 1971 reflects a completely normal physical examination and discloses no relevant bilateral ankle complaints. The post-service evidence does not show that the Veteran experienced continuous bilateral ankle strain since his service separation or that he experiences any current bilateral ankle strain that could be attributable to active service or any incident of service, to include his combat service in Vietnam, however.  It shows instead that, although the Veteran has complained of experiencing bilateral ankle strain since his service separation, he does not experience any current bilateral ankle strain which could be attributed to service.  In statements on his October 2012 substantive appeal (VA Form 9), the Veteran asserted, "My bilateral ankle strains are due to my wearing combat boots over a long period of time.  Although I only complained of this condition once in service (and not at separation) it was, in fact, chronic in nature."

The Veteran testified at his March 2015 Board hearing that he complained about his bilateral ankle strain while he was in-country in Vietnam.  He denied undergoing an separation physical examination when he separated from active service.  See Board hearing transcript dated March 3, 2015, at pp. 7-8.  He also denied receiving any current treatment or taking any medication for his bilateral ankle strain.  Id., at pp. 9.  

A service connection claim must be accompanied by evidence which establishes that the claimant currently has a disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Service connection is not warranted in the absence of proof of current disability.  The Board has considered whether the Veteran experienced bilateral ankle strain at any time during the pendency of this appeal.  Service connection may be granted if there is a disability at some point during the claim even if it later resolves or becomes asymptomatic.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  In this case, there is no evidence of bilateral ankle strain at any time during the pendency of this appeal.  In summary, the Board finds that service connection for bilateral ankle strain is not warranted.

The Board also finds that service connection for arthritis of the bilateral ankles is not warranted on a presumptive basis as a chronic disease.  See 38 C.F.R. §§ 3.307, 3.309.  The Veteran does not contend, and the evidence does not indicate, that he experienced arthritis of the bilateral ankles during active service or within the first post-service year (i.e., by December 1972) such that service connection is warranted for this disability.  Nor is there any indication that the Veteran experienced continuous disability due to arthritis of the bilateral ankles since his service separation.  In summary, the Board finds that service connection for arthritis of the bilateral ankles is not warranted on a presumptive basis as a chronic disease.  Id.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown,6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr, 21 Vet. App. at 303 ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  In determining whether statements submitted by a Veteran are credible, the Board may consider internal consistency, facial plausibility, consistency with other evidence, and statements made during treatment.  Caluza v. Brown, 7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in recent statements and sworn testimony, the Veteran has asserted that his symptoms of bilateral ankle strain have been continuous since service.  He asserts that he continued to experience symptoms relating to the ankles (pain, swelling, difficulty walking) after he was discharged from service.  In this case, after a review of all the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of bilateral ankle strain after service separation.  Further, the Board concludes that his assertion of continued symptomatology since active service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history of continued symptoms of bilateral ankle disability since active service is inconsistent with the other lay and medical evidence of record.  Indeed, while he now asserts that his disorder began in service, in the more contemporaneous medical history he gave at the service separation examination, he denied any history or complaints of symptoms of bilateral ankle disability.  He also admitted during his Board hearing testimony that he had not reported experiencing bilateral ankle strain at his separation from service although his ankles were hurting at that time.  See Board hearing testimony dated March 5, 2015, at pp. 7-8.  Although the Veteran asserted during his Board hearing that he had not undergone a separation physical examination, a copy of this report is included in his service treatment records.  Specifically, the service separation examination report reflects that the Veteran was examined and he was found to be completely normal clinically.  His in-service history of symptoms at the time of service separation is more contemporaneous to service so it is of more probative value than the more recent assertions made many years after service separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding Board decision assigning more probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion years later).  

As noted, the post-service medical evidence does not reflect complaints or treatment related to bilateral ankle strain at any time following active service.  It does not appear that he complained of or sought treatment for bilateral ankle strain until he filed his service connection claims.  This is consistent with the Veteran's Board hearing testimony that his ankles did not hurt as much currently as they did during his active service.  See Board hearing transcript dated March 3, 2015, at pp. 7.  See also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); see also Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial of service connection where Veteran failed to account for lengthy time period between service and initial symptoms of disability).

The Board notes that the Veteran sought treatment for a myriad of medical complaints since discharge from service, including depression, arteriosclerotic heart disease and ischemic heart disease, and left forearm, chest, and upper abdomen scars.  Significantly, during that treatment, when he specifically complained of other problems, he never reported complaints related to the ankles.  Rucker, 10 Vet. App. at 67 (holding that lay statements found in medical records when medical treatment was being rendered may be afforded greater probative value; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

He did not claim that symptoms of his disorder began in (or soon after) service until he filed his current VA disability compensation claim.  Such statements made for VA disability compensation purposes are of lesser probative value than his previous more contemporaneous in-service histories.  See Pond v. West, 12 Vet. App. 341 (1999) (finding that, although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements). 

These inconsistencies in the record weigh against the Veteran's credibility as to the assertion of continuity of symptomatology since service.  See Madden, 125 F.3d at 1481 (finding Board entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (upholding Board's finding that a Veteran was not credible because lay evidence about a wound in service was internally inconsistent with other lay statements that he had not received any wounds in service).  

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with a claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous findings at service separation, the absence of complaints or treatment at any time after service, and the record evidence showing no current disability due to bilateral ankle strain which could be attributed to active service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of symptoms since service separation.


Initial Compensable Rating for Scars

The Veteran contends that his service-connected left forearm, chest, and upper abdomen scars are more disabling than currently evaluated.  He essentially contends that he is entitled to separate compensable ratings for each of the scars on his left forearm, chest, and upper abdomen.

Laws and Regulations

In general, disability evaluations are assigned by applying a schedule of ratings that represent, as far as can be determined, the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities and the criteria that must be met for specific ratings.  The regulations require that, in evaluating a given disability, the disability be viewed in relation to its whole recorded history.  38 C.F.R. § 4.2; see Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal arises from the original assignment of a disability evaluation following an award of service connection, as in this case, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  Separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

In Johnson, the Federal Circuit held that 38 C.F.R. § 3.321 required consideration of whether a Veteran is entitled to referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular rating based on the impact of his or her service-connected disabilities, individually or collectively, on the Veteran's "average earning capacity impairment" due to such factors as marked interference with employment or frequent periods of hospitalization.  See Johnson v. McDonald, 762 F.3d 1362 (2014); see also 38 C.F.R. § 3.321(b)(1).  As is explained below in greater detail, following a review of the record evidence, the Board concludes that the symptomatology experienced by the Veteran as a result of his service-connected disabilities, individually or collectively, does not merit referral to the Director, Compensation Service, for consideration of the assignment of an extraschedular ratings.  In other words, the record evidence does not indicate that these service-connected disabilities, individually or collectively, show marked interference with employment or frequent periods of hospitalization or otherwise indicate that the symptomatology associated with them is not contemplated within the relevant rating criteria found in the Rating Schedule.

The Veteran's service-connected left forearm, chest, and upper abdomen scars currently are evaluated as zero percent disabling (non-compensable) effective August 30, 2010, under 38 C.F.R. § 4.118, DC 7805 (other scars).  See 38 C.F.R. § 4.118, DC 7805 (2014).  DC 7805 provides that any disabling effect(s) not considered in a rating provided under DC's 7800-7804 should be evaluated under an appropriate diagnostic code.  Id.

Factual Background and Analysis

The Board finds that the preponderance of the evidence is against granting the Veteran's claim for an initial compensable rating for left forearm, chest, and upper abdomen scars.  The Veteran contends that this disability is more disabling than currently evaluated and he is entitled to separate compensable ratings for each of the scars on the left forearm, chest, and upper abdomen.  The record evidence does not support his assertions, however.  It shows instead that this disability is not manifested by compensable disability at any time during the pendency of this appeal.  It also shows that the Veteran does not experience any other disabling effects from his left forearm, chest, and upper abdomen scars which are not considered under DCs 7800-7804 such that separate ratings under other applicable DCs are warranted.  See 38 C.F.R. § 4.118, DC 7805.  The Veteran's service treatment records show no complaints of or treatment for left forearm, chest, and upper abdomen scars during active service.  

The post-service evidence shows that, on VA scars/disfigurement Disability Benefits Questionnaire (DBQ) in March 2014, the Veteran's complaints included decreased circulation in the left hand and a residual keloid in the upper abdomen.  The VA examiner reviewed the Veteran's claims file, including his service treatment records and post-service VA treatment records.  The Veteran reported a history of scars in the left forearm, chest, and upper abdomen following post-service coronary artery bypass graft (CABG) in 1994.  He denied experiencing any painful scars, unstable scars with frequent loss of covering of skin, or any painful and unstable scars.  None of his scars were due to burns.  Physical examination of the left upper extremity showed a linear scar in the left anterior forearm from the medial epicondyle to the proximal wrist measuring 20 centimeters (cm) by 1 cm.  Physical examination of the anterior trunk showed linear upper abdomen scars in the epigastric midline 3 cm below the xyphoid process measuring 15 cm by 0.5 cm and 2 cm by 1 cm.  There were no superficial or deep non-linear scars present.  There also was no limitation of function as a result of any scars.  The VA examiner stated that the Veteran's left forearm scar "causes mottled left hand with poor circulation.  The left hand is colder than the right hand and the skin appears mottled.  He has to wear a glove on the left hand because the skin is rough and dry."  

Despite the Veteran's assertions to the contrary, the evidence does not indicate that he experienced compensable disability due to his service-connected left forearm, chest, and upper abdomen scars at any time during the pendency of this appeal.  Nor does the evidence suggest separate ratings under other applicable DCs are warranted for other disabling effects not considered under DCs 7800-7804 which results from these scars.  See 38 C.F.R. § 4.118, DC 7805.  For example, the Veteran has not been diagnosed as having a disability causing poor circulation or coldness in the left hand or "rough and dry" skin on the left hand (all of which were noted on VA examination) such that separate ratings are warranted under other DCs for these left hand problems associated with his service-connected scars.  The Board recognizes that the Veteran continues to complain of problems with the skin on his left hand and feeling that his left hand is cold.  The disabling effects of problems with the skin are considered in ratings provided under DCs 7800-7804 but the evidence shows that the Veteran does not experience scars of the head, face, or neck (DCs 7800, 7801), burn scars (DC 7802), or unstable or painful scars (DC 7804) such that a compensable disability rating is warranted under any of those DCs for evaluating skin disabilities.  The Veteran also has not identified or submitted any evidence, to include a medical nexus, demonstrating his entitlement to an initial compensable rating for left forearm, chest, and upper abdomen scars.  In summary, the Board finds that the criteria for an initial compensable rating for left forearm, chest, and upper abdomen scars have not been met.

The Board finally finds that consideration of additional staged ratings for the Veteran's service-connected left forearm, chest, and upper abdomen scars is not warranted.  See Fenderson, 12 Vet. App. at 119.  The record evidence shows that the Veteran experienced the same level of non-compensable disability due to his service-connected left forearm, chest, and upper abdomen scars throughout the appeal period.  Thus, consideration of additional staged ratings for this disability is not warranted.

Extraschedular

The Board must consider whether the Veteran is entitled to consideration for referral for the assignment of an extraschedular rating for his service-connected left forearm, chest, and upper abdomen scars.  38 C.F.R. § 3.321; Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that the issue of an extraschedular rating is a component of a claim for an increased rating and referral for consideration must be addressed either when raised by the Veteran or reasonably raised by the record).

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards. Floyd v. Brown, 9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability. Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116. When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating. Otherwise, the schedular evaluation is adequate, and referral is not required. 38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

The Board finds that schedular evaluation assigned for the Veteran's service-connected left forearm, chest, and upper abdomen scars is not inadequate in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's service-connected left forearm, chest, and upper abdomen scars.  This is especially true because the zero percent rating currently assigned for the Veteran's left forearm, chest, and upper abdomen scars effective August 30, 2010, contemplates no compensable disability.  Moreover, the evidence does not demonstrate other related factors such as marked interference with employment and frequent hospitalization.  It appears that the Veteran has been unemployed throughout the pendency of this appeal.  The Veteran also was awarded TDIU due exclusively to service-connected disabilities in an April 2014 rating decision.  The Veteran further does not contend, and the evidence does not indicate, that he was hospitalized for treatment of his service-connected left forearm, chest, and upper abdomen scars at any time during the appeal period.  In light of the above, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Dismissal of Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2014).  

In this case, the Veteran stated on the record at his March 5, 2015, Board hearing that he withdrew his appeal on the issue of an initial rating greater than 30 percent prior to March 17, 2014, and greater than 60 percent thereafter, for arteriosclerotic heart disease and ischemic heart disease.  There remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

Entitlement to service connection for bilateral ankle strain is denied.

Entitlement to an initial compensable rating for left forearm, chest, and upper abdomen scars is denied.

Entitlement to an initial rating greater than 30 percent prior to March 17, 2014, and greater than 60 percent thereafter, for arteriosclerotic heart disease and ischemic heart disease is dismissed.


REMAND

The Veteran contends that he incurred obstructive sleep apnea during active service or, alternatively, his service-connected depression caused or aggravated his obstructive sleep apnea.  As noted in the Introduction, the Veteran also disagreed with the denial of his service connection claim for erectile dysfunction, including as due to service-connected depression, in May 2015.  Having reviewed the record evidence, the Board finds that additional development is necessary before these underlying claims can be adjudicated on the merits.

With respect to the Veteran's service connection claim for obstructive sleep apnea, including as due to service-connected depression, the Board notes that the medical evidence of record establishes that the Veteran currently experiences disability due to obstructive sleep apnea.  Service connection also is in effect for depression.  The Veteran has asserted in lay statements and Board hearing testimony that his obstructive sleep apnea began during active service and he experienced continuous symptomatology due to obstructive sleep apnea since his service separation.  He also has asserted that his service-connected depression caused or aggravated (permanently worsened) his current obstructive sleep apnea.  There is no medical opinion addressing the contended etiological relationship between obstructive sleep apnea and active service, however.  The Board notes in this regard that VA's duty to assist includes providing an examination where necessary.  See McLendon, 20 Vet. App. at 79.  Thus, the Board finds that, on remand, the Veteran should be scheduled for appropriate examination to determine the nature and etiology of obstructive sleep apnea, including as due to service-connected depression.

With respect to the Veteran's service connection claim for erectile dysfunction, including as due to service-connected depression, as noted in the Introduction, the AOJ denied this claim in an April 2015 rating decision.  The Veteran disagreed with this decision in May 2015.  To date, however, the AOJ has not issued a Statement of the Case (SOC) to the Veteran and his service representative on this claim.  Where a claimant files a notice of disagreement and the AOJ has not issued an SOC, the issue must be remanded to the AOJ for an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  Thus, the Board finds that, on remand, the AOJ should issue an SOC to the Veteran and his service representative on the claim of service connection for erectile dysfunction, including as due to service-connected depression.

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC) to the Veteran and his service representative on the claim of entitlement to service connection for erectile dysfunction, including as due to service-connected depression.  A copy of any SOC issued should be included in the claims file.  This claim should be returned to the Board for further appellate consideration only if the Veteran perfects a timely appeal.

2.  Contact the Veteran and/or his service representative and ask him to identify all VA and non-VA clinicians who have treated him for obstructive sleep apnea since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his obstructive sleep apnea.  The claims file and a copy of this remand must be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that obstructive sleep apnea, if diagnosed, is related to active service or any incident of service.  The examiner also should state whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's service-connected depression caused or aggravated (permanently worsened) obstructive sleep apnea, if diagnosed.  A complete rationale must be provided for any opinions expressed.

4.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


